WOLLMAN, Chief Justice
(concurring specially).
I concur specially only to point out that the State’s brief agrees with appellant that the conviction should be reversed. In view of the fact that I recently joined in an opinion that criticized the Attorney General’s office for failing to file a brief in a case involving the constitutionality of a statute, see # 13290, State ex rel. Wieber v. Hennings, opinion filed October 14, 1981, (Woll-man, Chief Justice, joining in special concurrence), I think it only fair that we acknowledge that in this case the State did not attempt to assert a position that it had concluded would be indefensible.